Title: To James Madison from William Jarvis, 28 March 1806 (Abstract)
From: Jarvis, William
To: Madison, James


                    § From William Jarvis. 28 March 1806, Lisbon. “The last letter I had the honor to address you was dated 7the. Inst: & went by the Ship Hunter Captain Bayne (Via) Alexandria. Inclosed I have the pleasure to send a Copy.
                    
                    “Two days since a Verbal order was given by the Provedor to the Guarda Mor of health to enforce the same regimen regarding the American Vessels loaded with grain, as was practised toward the Vessels from the Medeterrenean; saying that it was originally the intention of the Junta of Health to establish the same regulation for grain loaded Vessels both from the Levent & the United States. As several Vessels with grain have been admitted since the regulation of the latter part of December, I was somewhat surprised at the innovation; but upon enquiry learnt that some of the Consuls had interfered relative to Cargoes from the Mediterrenean, and it is possible they have referred to our Grain Vessels as being admitted on more favourable terms. I yesterday waited on His Excy. Mr. de Araujo relative to the business. After the introductory compliments, His Excy. entered into Barbary Affairs, which I shall presently detail. When finished, I spoke to him relative to the new quarantine regulation but found he knew nothing of it. I observed, that as Grain was not liable to infection, I apprehended there could be no necessity of a discharge by Bica, that if even an infectious article the running through a spout could not purify it, but that the experience of Ages had incontest⟨i⟩bly proved its uninfectious nature. He asked me if in other parts of Europe this mo⟨de⟩ of discharge was practised. I answered not to my knowledge; that it had wisely been adopted here when Vessels came from Ports in Africa actually afflicted with the Plague, in cases were they were not admitted to prattic, & were ordered away without the Crews being allowed to come on shore, with a view to keep the boats at a distance from the Vessel & to prevent any communication between the people belonging to th⟨e⟩ boats & Vessels. He observed that he did not see the utility of the measure. I replied that except the emolument derived to the under health officers, it appeared to me a general injury & that all unnecessary embarrassment on Commerce would ultimately fall on his Royal Highness’s dominions. He answered that he would speak to the Marquis Pombal on the subject & communicate his opinion. What may be the event I cannot say, but I have my doubts whether it would not be as much for our interest not to have my application complyed with, for the expence attending this mode of discharge makes the expences on wheat as great as that of flour (only Grain being subjected to the regulation) including the duty, and of course brings our flour into a fair compotition with foreign wheat. As to wheat from the US, there is little or none comes to this Market; and as for Corn little or none being received here except from the Levant & the United States, it will not have a partial operation in favour of that of any other Nation, to the prejudice of ours; and as⟨,⟩ in ordinary circumstances, the Consumer must pay the Cost & all expences, I am not certain, even if enforced, whether the measure will prove injurious to our Commerce. I then spoke to him relative to the Schooner Tryo, Captain Story, which I addressed him concerning, the 7th: Augst: last; the owners of the Privateer having relinquished all claims or pretentions to the Prize; the certified acknowledgments of which having been lately transmitted from London & are now before His Excellency. He said, that owing to what he had written to the Government of Gt. Britain on th⟨e⟩ Subject, he presumed the claim had been dropped, that nothing was more clear than that the property ought to be restored, and it would; but that conceiving it a mark of attention due to the British Government, he had submitted the papers to the investigation of Lord Fitzgerald; who observen that it was an affair that Mr. Gambi⟨er⟩ was more

intimately acquainted wit⟨h⟩ he wished that nothing farther be done in the business till his return, which wou⟨l⟩d be in the next or following packet: tha⟨t⟩ motives of civility made him desirous of waiting, but there could not be a question of his ready consent for the payment. Previously, as before observed, to my touching on those Subjects, His Excy. with his usual politeness thanked me for the communications I made regarding the Algerine captures. After replying to a few observations of His relative to their being able to get out, that it appeared to me with a tolerable share of address it might be effected, almost any time on the Barbary side, in thick or tempestious weather, when the Portugueze Vessels of War were on the opposite shore, without any blame being attached to the officers. He then observed that it was a shame that a few Barbarians should be Suffered to annoy all the world with their piracies; and a much greater Scandal to submit to purchase their forbearance by a tribute: that it was certainly for the interest of the secondary powers to form a coalition to suppress them, at least to oblige them to keep at Peace without any tribute; that he was satisfied that a force adequate to such an object would cost much less, divided amongst the Danes, Swedes, United States & Portugal, in conjunction, than the sums those several powers annually gave; In addition to this advantage another would flow from it equally benificial, that of Keeping a part of their Marines in constant exercise; and that Lisbon would afford a convenient harbour for repairs & refreshments. I replied, that if from motives of humanity only, such a Combination ought to be desirable to all powers; that I was suprised something of the Kind had not long before taken place; that I presumed its not having been entered into was owing to Commercial jealousy but still imagined it a very doubtful point whether any advantage was likely to result to any Nation from the present system: that it was possible such a coalition would be agreeable to my Government, although at this moment if approved of, I imagined, from particular circumstances, it could not enter into any engagements; that the only objection which occured to me was the jealousy which generally took place between the Commanders & whic⟨h⟩ was apt to prevent success. His Excy observed that in ordinary occasions this objection would be likely to have much weight, but he conceived that by divid⟨ing⟩ the several squadrons each laying off & blockading a particular port, that instead of such jealousy it would be likely to rouse a spirit of emulation highly benificial to the service. After few observations more, I asked His Excellen⟨cy⟩ whether he would allow me to communicate the Conversation to my Government, he replied by all means, and that if agreeable, & particular circumstances prevented the plan being carried into execution immediately, it might be deferred untill suc⟨h⟩ cause no longer existed, & then be carried into operation with equal advantage. Should Government approve of the Affair, His Excellency is a Man of ability, address & stability, & few persons would be more likely to bring it to maturity.
                    “The Bill introduced into the Senate by Mr. Wright to prevent impressments & the Non-intercourse Bill, I was pleased with the rejection of, Although decidedly for some measure for the protection of seamen; I think that ⟨I⟩ say the former went much too far: striking out the word “Pirate” & the section for inflicting the same pains on British Subjects in our Country that had been inflicted on our impressed seamen, I do not know whether the rest, taking into consideration the imperious necessity of the case, would have been so objectionable. The two Bills

introduced by Messrs. Nicholson (which I was gratified with, when I saw the measure discussed in a National intelligencer) & Crowenshield, the 10th: Feby., prohibiting the importation of certain Manufactures from Gt. Britain & the import & export to such Colonies North of the equator as we are not allowed to export to in American Bottoms, I think are temperate, firm and judicious—and I heartily wish may pass into laws, unless arrested by the Conciliatory conduct of the present British Ministry. As they cannot feel the point of pride in carrying Mr. Pitt’s plans through tha⟨t⟩ he probably did himself, and viewing the late system in any shape, it appears t⟨o⟩ me that it would have proved as injurious to the interests of Gt. Britain as to ourselves & I think much more so. I can not but be persuaded that so able & Moderate an administration will prevent, by a more equitable line of conduct, our present differences coming to a serious issue. There is no doubt of th⟨e⟩ French having entered Naples. It is said they met with more resistance than was expected: but no official advice has been received of it. It is supposed Joseph Bonaparte will be made King. Within the sphere of public Knowledge every thing seems to be as quiet as if ther⟨e⟩ was a general Peace; whether this is the lulling calm before a tempest, a few Week⟨s⟩ probably will determine. It possibly is occasioned by the incertitude of the different Cabinets of Europe as to the line of polic⟨y⟩ the new ministry may adopt.
                    “Since Mr. Erving left Madrid I have not heard from Mr. Young upon political subjects, so I suppose every thing remains in statu quo.”
                